Title: From Abigail Smith Adams to Boston Board of Health, 16 December 1802
From: Adams, Abigail Smith
To: Boston Board of Health



Gentlemen
ca. 16 December 1802

The card presented me by your Committee communicating the result of the test by Small pox of 12 children vacinated under your direction must was  highly gratifying to every Friend of Humanity me as it must be to every Friend of humanity and the exertions you gentlemen have made to promote and extend So valuable a discovery are highly honorable to you as men, and as Christians assimilating you to the perfect pattern, whom we are told went about doing good. may you enjoy that best reward the blessing of those who were ready to perish—
I am Gentlemen with Sentiments of Respect / your obliged
Abigail Adams